Order entered January 18, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01239-CV

                TAMELA HANSON D.B.A. POOL SPA DALLAS, Appellant

                                                V.

                                 THOMAS MOSEY, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-04755-D

                                            ORDER
       The reporter’s record in this case is overdue. By postcard dated December 6, 2018, we

notified Coral Hough, Official Court Reporter for County Court at Law No. 4, that the reporter’s

record was overdue and directed her to file the reporter’s record within thirty days. To date, Ms.

Hough has failed to comply with the Court’s order.

       Accordingly, we ORDER Coral Hough to file, within TWENTY DAYS of the date of

this order, either (1) the reporter’s record; (2) written verification no hearings were recorded; or

(3) written verification that appellant is not entitled to proceed without payment of costs and has

not paid for or made arrangements to pay for the reporter’s record. We notify appellant that if we

receive verification the reporter’s record has not been requested of that appellant has been

found not entitled to proceed without payment of costs and has not paid for or made
arrangements to pay for the reporter’s record, we will order the appeal submitted without the

reporter’s record. See Tex. R. App. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order to:

       Honorable Paula M. Rosales
       Presiding Judge
       County Court at Law No. 4

       Coral Hough
       Official Court Reporter
       County Court at Law No. 4

       All parties




                                                  /s/    ROBERT D. BURNS, III
                                                         CHIEF JUSTICE